Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract of the disclosure is objected to because the abstract is 338 words in length.  Correction is required.  See MPEP § 608.01(b).
Specification
Examiner notes the special definition at [13]: “An absolute measurement in the sense of the present disclosure is a measurement of a physical quantity based on an inertial system, which means that the measurement is carried out without any reference points—i.e., in particular without any reference points on the measuring device, as well as in the vicinity of the measuring device—for example, a laboratory.” There is no special definition for something being “in context of an absolute measurement” however. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compensating Control Signal for Raster Scan of a Scanning Probe Microscope
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (8904560).
Regarding Claim 1, Shi teaches a measuring device for a scanning probe microscope, comprising 
- a sample receptacle that is configured to receive a measurement sample to be examined (Figure 1, part 22, basics of the AFM being improved upon in the invention); 
- a measuring probe that is arranged on a probe holder and that has a probe tip with which the measurement sample can be measured (Figure 1, part 17 on part 16); 
- a displacement device that is configured to move the measuring probe and the sample receptacle relative to each other, in order to measure the measurement sample, in such a manner that the measuring probe, in order to measure the measurement sample, executes a raster movement relative to said measurement sample in at least one spatial 
- a control device that is connected to the displacement device and controls the relative movement between the measuring probe and the sample receptacle (Figure 6, part 106); and 
- a sensor device that is configured to detect movement measurement signals for an actual movement of the measuring probe and/or the sample receptacle that is executed during the relative movement between the measuring probe and the sample receptacle in order to measure the measurement sample (Figure 6, part 108), and to relay the movement measurement signals to the control device (Figure 6, loops back to 112), 
the movement measurement signals indicating a first movement component in a first spatial direction that disrupts the raster movement and a second movement component in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction (part 107 of figure 6 shows the raster scan, which is a scan on the x and y surface of the sample) 
wherein the control device is further configured to control the relative movement between the measuring probe and the sample receptacle as a function of the movement measurement signals in such a manner that the displacement device is acted upon by the control device with compensating control signal components which, for the movement of the measuring probe and/or the sample receptacle, cause a first countermovement which substantially compensates for the first disruptive movement component in the first spatial direction (Col. 7, ll. 15-35 and Figure 6, where the points indicated by ∑ are taking into account the errors in movement being sensed to correct the probe movement in both x and y (output as u to 110)), and/or cause a second countermovement which substantially compensates for the second disruptive movement component in the second spatial direction. {01568533.DOCX / 2 }Preliminary Amendment Atty Docket: 3549.020 Page 6/10  

Regarding Claim 2, Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured to detect the movement measurement signals in the context of an absolute measurement (Figure 6, sensor, and Col. 4, ll. 34-47).  
Regarding Claim 3, Shi teaches the measuring device according to claim 1, characterized in that the sensor device is configured to detect movement measurement signals for the actual movement of the measuring probe and/or the sample receptacle, which movement measurement signals indicate a first movement component in the x direction of an x-y plane of the sample receptacle that disrupts the raster movement (claim 1 – movement is in both the x and y plane, so the measurement signals include (and therefore indicate) a component in the x direction).
Regarding Claim 4, Shi teaches the measuring device according to claim 1
Regarding Claim 5, Shi teaches the measuring device according to claim l, characterized in that the control device and the displacement device are configured to execute the raster movement of the measuring probe relative to the measurement sample as a periodic movement in the at least one spatial direction during the measurement of the measurement sample (raster scan is a periodic movement back and forth, in two spatial directions, during measurement of the sample to be measured (i.e. measurement sample)).  
Regarding Claim 6, Shi teaches the measuring device according to claim 5, characterized in that the control device and the displacement device are configured to control the periodic movement of the measuring probe relative to the measurement sample with respect to an amplitude and/or a phase of the periodic movement as a function of the movement measurement signals during the measurement of the measurement sample (Figure 9A and 9B show the amplitude and phase, and Col. 15 describes how these are taken into account via the transfer function to output the corrected the drive waveform uff, seen in Figure 6). {01568533.DOCX / 2 }Preliminary Amendment Atty Docket: 3549.020 Page 7/10  
Regarding Claim 7, Shi teaches the measuring device according to claim l, characterized in that the sensor device is configured, when measuring the measurement sample, to detect, as a function of time, first movement measurement signals for a movement of the measuring probe or sample receptacle which is moved to execute the relative movement between the measuring probe and the sample receptacle (when the raster scan is ongoing, it is detected as a function of position at a certain time, which is how it can be corrected, see the images of the raster scan in e.g. Figure 6).  
Regarding Claim 8, Shi teaches the e measuring device according to claim l, characterized in that the sensor device is configured, when measuring the measurement sample, to detect, as a function of time, second movement measurement signals for a movement of the sample receptacle or measuring probe which is not moved by means of the displacement device to execute the relative movement between the measuring probe and the sample receptacle (Col. 1, typical scanner type says that scanner generates relative motion, but does not disclose the sample being moved).  
Regarding Claim 9, Shi teaches the measuring device according to claim l, characterized in that the sensor device has a capacitive sensor device (Col. 4, line 43).  
Regarding Claim 10, Shi teaches the measuring device according to claim l, characterized in that the sensor device is at least in part formed on at least one of the following device components: probe holder and sample receptacle (Figure 1, formed on the probe holder).  
Regarding Claim 11, Shi teaches the measuring device according to claim l, characterized in that the measuring probe is formed with a cantilever (Col. 1, ll. 44-45).  
Regarding Claim 12, Shi teaches the measuring device according to claim l, characterized in that the control device and the displacement device are configured to execute the raster movement of the measuring probe relative to the measurement sample with an oscillation frequency of at least approximately 100 Hz during the measurement of the measurement sample (Col. 7, ll. 60-65). {01568533.DOCX / 2 }Preliminary Amendment Atty Docket: 3549.020 Page 8/10  
Regarding Claim 13, Shi teaches the measuring device according to claim l, characterized in that a further sensor device is provided, which is configured to detect further movement signals in the context of a relative movement (Col. 1, can have a z-position sensor as well).
Regarding Claim 14, Shi teaches the scanning probe microscope for scanning probe microscopic examination of a measurement sample, comprising a measuring device according to claim 1 (see above, and title of Shi).
Regarding Claim 15, Shi teaches the method for scanning probe microscopic examination of a measurement sample by means of a scanning probe microscope, comprising the steps of
 - arranging a measurement sample on a sample receptacle of a scanning probe microscope (Figure 1, part 17); and
 - examining, by probe microscopy, the measurement sample by means of a measuring probe that is arranged on a probe holder and has a probe tip (Fig. 1, part 17); wherein 
- the measuring probe and the sample receptacle are moved relative to each other by means of a displacement device such that the measuring probe executes a raster movement relative to the measurement sample in at least one spatial direction (col. 1); 
- a control device that is connected to the displacement device and controls the relative movement between the measuring probe and the sample receptacle (Figure 6, part 106);
 - by means of a sensor device, movement measurement signals for a movement of the measuring probe and/or a movement of the sample receptacle that is executed during the relative movement between the measuring probe and the sample receptacle are detected (Figure 6, part 108), wherein the movement measurement signals indicate a first movement component in a first spatial direction that disrupts the raster movement and a second movement component in a second spatial direction that disrupts the raster movement, which second spatial direction extends transversely to the first spatial direction (Col. 3 – typical raster scan, and Figure 6, see the motions of the raster scan); and 
- the movement measurement signals are relayed to the control device (Figure 6, feedback loop); 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
All of the art cited on the 892-NORC relate to methods of correcting various types of scan errors in SPMs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384. The examiner can normally be reached generally M-F, 9-5..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE PURINTON/   Primary Examiner, Art Unit 2881